Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 23, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  154369 & (49)(51)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  INTERNATIONAL BUSINESS                                                                                               Justices
  MACHINES CORP.,
           Plaintiff-Appellee,
  v                                                                  SC: 154369
                                                                     COA: 327359
                                                                     Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  ____________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to strike the notice of intervention is considered, and it is GRANTED. There
  is no justiciable controversy because the losing party below did not file an application for
  leave to appeal and the Attorney General does not represent an aggrieved party.
  Federated Ins Co v Oakland County Rd Comm, 475 Mich. 286 (2006). The application
  for leave to appeal is DISMISSED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 23, 2016
         a1116
                                                                                Clerk